Citation Nr: 1222532	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-32 566	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from August 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a bilateral eye disability.

The Veteran included a request for a hearing before a Veterans Law Judge on his October 2008 substantive appeal.  A hearing was scheduled at the RO for December 2010, but the Veteran withdrew his request in November 2010, prior to the scheduled hearing.  38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for tinnitus was raised by the Veteran in a February 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The reopened issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO determined that there was no evidence of a chronic eye condition for which compensation could be granted.  

2.  Because the Veteran did not appeal the December 1998 rating decision after being notified of his appellate rights and did not submit new and material evidence within a year of that decision, it is final.

3.  Evidence received subsequent to the December 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for a bilateral eye disability.


CONCLUSIONS OF LAW

1. The December 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2. New and material evidence has been presented, and the claim of entitlement to service connection for a bilateral eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (providing that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating the aspect of his claim being decided in this decision.

New and Material Evidence

The current claim is grounded upon the same factual bases as the claim previously denied in the December 1998 final rating decision-a residual disability from a March 1994 chemical burn of both of the Veteran's eyes.  Although the RO treated the Veteran's claim as an original claim; the Board may not consider a previously and finally disallowed claim on the merits unless new and material evidence is presented; hence the Board is required to initially determine whether such evidence has been submitted regardless of the actions of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. §§ 5108, 7105(c)).

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For example, evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Id.

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)); will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for an eye condition was denied in a December 1998 rating decision on the basis that the evidence "fail[ed] to show a disability for which compensation may be established. . . . In order to establish a well-grounded claim, it is necessary to provide evidence which demonstrates an actually disabling condition."  According to the decision, the "separation physical d[id] not indicate that a chronic condition exist[ed]."   

The Veteran did not submit a notice of disagreement within one year, nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The evidence of record at the time of the December 1998 decision included the Veteran's service treatment records (STRs), which demonstrated treatment for a chemical burn to the bilateral eyes in March 1994, and resulting keratitis that was determined to have "resolved" within a week of the injury.  The STRs included the Veteran's separation medical history report, on which he stated that he had his "eyes contaminated with battery acid and was unable to see for x3 days."  The Veteran's separation physical examination report showed that his eye examination was normal.

Evidence received since the December 1998 decision includes a November 2005 diagnosis of photophobia, and relevant statements by the Veteran that he had been diagnosed as having photophobia related to the chemical burns he suffered during service (June 2006 statement), that he has been required to constantly protect his eyes from light (June 2006 statement), and that his eyes were "burned out" with battery acid in service (June 2006 treatment report).  Similar statements, showing a current disability and continuity of symptomatology, are included in the record (October 2009, November 2010).  Additionally, the Veteran informed a VA examiner in February 2007 that he continued to experience "burning or stinging" in both eyes, and that he had photophobia bilaterally.

Notably, the February 2007 examiner diagnosed the Veteran as having "[r]esolved chemical burn both eyes with no residuals," but opined, with regard to whether there was a nexus to service, that "[r]esolved chemical burn both eyes with no residuals is at least as likely as not caused by (the same condition that onset during) active duty."  The examiner did not address the Veteran's asserted symptoms of burning/stinging and photophobia, or his prior photophobia diagnosis.

During his February 2010 traumatic brain injury VA examination, the Veteran informed the examiner that he experienced hypersensitivity to light which could trigger headaches.  The examiner opined that the Veteran's hypersensitivity to light was "less likely than not caused by traumatic brain injury" because of the Veteran had a documented chemical splash to the eyes, and because there were no permanent difficulties noted in the Veteran's STRs.

This evidence is new in that it was not previously of record.  It is material in that it pertains to a basis for the prior denial, namely evidence of a chronic condition, including continuity of symptomatology, that, with a proper examination, may warrant service connection.  As of December 1998, there was no evidence of a current disability.  The lack of post-service symptomatology was directly relevant to the December 1998 decision denying the claim, which found a lack of chronicity and current disability.  

The evidence raises a reasonable possibility of substantiating the claim, and in a new claim, would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. at 121; see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is therefore reopened.


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for a bilateral eye disability is reopened and the appeal is granted to this extent.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.
.  38 U.S.C.A. § 5103A(d)(2) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has reported that he has experienced symptomatology of photophobia since the documented injury in service.  He was diagnosed as having photophobia in November 2005, shortly before the current claim, and he has reported current symptoms.  His STRs document chemical burns to the eyes during service, he has reported a continuity of symptomatology and the traumatic brain injury examination suggests that the photophobia might be related to the in-service injury.  The Veteran is competent to address his observable symptomatology, Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

An examination is needed to obtain an opinion as to whether the Veteran has a current eye disability, including presbyopia; and if so whether such disability is a residual of the in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by either a licensed optometrist or a licensed ophthalmologist, if possible, to determine whether he has an eye disability, and specifically to address the etiology and diagnosis of his photophobia and burning/stinging of the eyes.  The claims folder, including this remand, must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether the Veteran's current disability, if any, is at least as likely as not (50 percent probability or more) related to the Veteran's documented in-service chemical burn of the eyes, or otherwise was incurred during service.  

The examiner should acknowledge the documented in-service eye injuries; the diagnosis of presbyopia and the Veteran's reported current symptoms; and is advised that a "current disability" means any disability present at any time since March 2006.

The examiner is advised that the Veteran is competent to describe his symptomatology, and any symptomatology described should be fully addressed in the examination report.

The rationale for all opinions expressed should be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  The AOJ should insure that the examination reports contain all information, opinions, and rationales sought in this remand.  

3.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case; before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


